 1

 2

 3

 4

 5

 6

 7

 8
                          UNITED STATES DISTRICT COURT
 9
                                  EASTERN DISTRICT OF CALIFORNIA
10

11    MICHAEL VALDEZ,                                     Case No. 1:17-cv-00430-LJO-SAB

12                   Plaintiff,                           ORDER DISREGARDING NOTICE OF
                                                          VOLUNTARY DISMISSAL
13           v.
                                                          (ECF No. 133)
14    HANFORD POLICE OFFICER LARRY
      LEEDS, et al.,                                      FOURTEEN DAY DEADLINE
15
                     Defendants.
16

17
            On November 13, 2019, Plaintiff filed a notice of voluntary dismissal dismissing the
18
     action with prejudice. (ECF No. 133.)
19
            Under Rule 41(a)(1)(A)(i) of the Federal Rules of Civil Procedure, ‘a plaintiff has an
20
     absolute right to voluntarily dismiss his action prior to service by the defendant of an answer or a
21
     motion for summary judgment.’ ” Commercial Space Mgmt. Co., Inc. v. Boeing Co., Inc., 193
22
     F.3d 1074, 1077 (9th Cir. 1999) (quoting Wilson v. City of San Jose, 111 F.3d 688, 692 (9th Cir.
23
     1997)). Here, answers have been filed so Plaintiff cannot voluntarily dismiss this action pursuant
24
     to Rule 41(a)(1)(A)(i).
25
            Federal Rule of Civil Procedure 41(a)(1)(A)(ii) provides that a “plaintiff may dismiss an
26
     action without a court order by filing a stipulation of dismissal signed by all parties who have
27
     appeared.” Fed. R. Civ. P. 41(a)(1)(A)(ii) (emphasis added).
28


                                                      1
 1          Although the stipulation states that all parties who have appeared stipulate to the

 2 dismissal with prejudice, Plaintiff’s notice of voluntary dismissal is defective under Rule 41(a)

 3 because it is not a stipulation signed by all parties who have appeared. If Plaintiff wishes to

 4 dismiss this action, he is required to comply with the procedures set forth in Rule 41 by filing a

 5 stipulation that complies with Rule 41(a)(1)(A)(ii) or a motion under Rule 41(a)(2).

 6          Accordingly, Plaintiff’s notice of voluntary dismissal is HEREBY DISREGARDED.

 7 Plaintiff shall file a request for dismissal that complies with Rule 41 within fourteen (14) days

 8 from the date of entry of this order.

 9
     IT IS SO ORDERED.
10

11 Dated:     November 14, 2019
                                                        UNITED STATES MAGISTRATE JUDGE
12

13

14

15

16

17

18

19
20

21

22

23

24

25

26
27

28


                                                    2
